Case 1:12-cv-09430-ER Document 20 Filed 10/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SUNMOST INVESTMENTS LIMITED, d/b/a
VANGUARD BAGS (H.K.) COMPANY,

— against — 12 Civ. 9430 (ER)
SCHIFTER + PARTNERS LLC,

Defendant.

 

 

RAMOS, D.J.:

 

On December 28, 2012, Sunmost Investments Limited filed a complaint against Schifter
+ Partners LLC for breach of contract and related claims. Doc. 1. On June 12, 2013, this case
was stayed pending the outcome of Defendant’s bankruptcy proceeding. Doc. 18. On December
20, 2013, the Court directed the parties to submit a status update by January 3, 2014 and every
three months thereafter. Jd. The parties have not provided any updates to the Court.

Accordingly, the Court directs the parties to submit a joint status report by October 22,
2020. Failure to comply with the Court’s order could result in sanctions, including dismissal for

failure to prosecute. Fed. R. Civ. P. 41(b).

It is SO ORDERED.

Dated: October 8, 2020

New York, New York az (2

EDGARDO RAMOS, U.S.D.J.

 
